Exhibit 10.4
 
EXCHANGE OFFER AGREEMENT
 
This Exchange Offer Agreement, dated as of July 20, 2009 (the “Agreement”), by
and between the Mobile Video Development, Inc., a Delaware corporation (the
“Company”) and each of the undersigned (each a “Stockholder”, collectively, the
“Stockholders”), being the holders of all of the issued and outstanding shares
of common stock, par value $.0001 per share (the “Common Stock”).
 
RECITALS
 
WHEREAS, the Stockholders currently hold all of the 16,000,000 issued and
outstanding shares of Common Stock of the Company;
 
WHEREAS, the Company and the Stockholders desire to conduct a share exchange
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Act”), pursuant to which the Stockholders will exchange all of their currently
issued and outstanding shares of Common Stock for shares of preferred stock, par
value $.0001 per share (the “Series A Preferred Stock”) that will be convertible
into shares of Common Stock at a ratio of 9 shares of Common Stock for each
share of Series A Preferred Stock upon certain events as described below,
representing all of the capital stock prior to the financing discussed below;
 
WHEREAS, the Stockholders acknowledge that the Company is conducting an offering
to issue 2,500,000 shares of Common Stock at a offering price of $4.00 per share
(the “Offering Price”) for an aggregate offering amount of $10,000,000 Dollars
(the “Offering”);
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, Subscriber and the Company agree as follows:
 
1.           Exchange of Common Stock for Series A Preferred Stock.
 
 
a.
The Stockholders hereby agree to exchange all of their respective shares of
Common Stock of the Company, as described on Exhibit A, for shares of Series A
Preferred Stock of the Company at a ratio of 1 share of Series A Preferred Stock
for each share of Common Stock, with such rights and designations of the Series
A Preferred Stock evidenced by the Certificate of Designations attached hereto
as Exhibit B in the respective amounts listed on Exhibit A.

 
2.           Conversion of Series A Preferred Stock.
 
 
a.
Pursuant to the rights and designations of the Series A Preferred Stock
evidenced by the Certificate of Designations, a copy of which is attached hereto
as Exhibit B, the shares of Series A Preferred Stock shallautomatically convert
into shares of Common Stock at a ratio of 9 shares of Common Stock for each
share of Series A Preferred Stock upon the following events:

 
 
A.
(i) the three year anniversary of the closing of the Offering, and (ii) the
Company obtains at least 10,000,000 active registered users, in cumulative
aggregate and across all its products, past and present; or

 
 
B.
Upon the occurrence of a change of control (“Change of Control”).

 
A Change of Control shall be deemed to occur if: any of the following occurs:

 
 

--------------------------------------------------------------------------------

 

(i)          Any transaction in which shares of voting securities of the Company
representing more than 50% of the total combined voting power of all outstanding
voting securities of the Company are issued by the Company, or sold or
transferred by the stockholders of the Company as a result of which those
persons and entities who beneficially owned voting securities of the Company
representing more than 50% of the total combined voting power of all outstanding
voting securities of the Company immediately prior to such transaction cease to
beneficially own voting securities of the Company representing more than 50% of
the total combined voting power of all outstanding voting securities of the
Company immediately after such transaction;
 
(ii)         The merger or consolidation of the Company with or into another
entity as a result of which those persons and entities who beneficially owned
voting securities of the Company representing more than 50% of the total
combined voting power of all outstanding voting securities of the Company
immediately prior to such merger or consolidation cease to beneficially own
voting securities of the Company representing more than 50% of the total
combined voting power of all outstanding voting securities of the surviving
corporation or resulting entity immediately after such merger or consolidation;
or
 
(iii)        The sale of all or substantially all of the Company’s assets to an
entity of which those persons and entities who beneficially owned voting
securities of the Company representing more than 50% of the total combined
voting power of all outstanding voting securities of the Company immediately
prior to such asset sale do not beneficially own voting securities of the
purchasing entity representing more than 50% of the total combined voting power
of all outstanding voting securities of the purchasing entity immediately after
such asset sale.
 
(iv)        As a result of, or in connection with, any cash tender offer,
exchange offer, merger or other business combination, sale of assets or
contested election, or combination of the foregoing, the persons who were
directors of the Company just prior to such event shall cease to constitute a
majority of the Board of Directors; or
 
(v)         A tender offer or exchange offer is made for all shares of the
Company’s Common and Series A Preferred Stock (other than one made by the
Company) and shares are acquired thereunder.
 
2.          Representations and Warranties of Subscriber.
 
 
a.
Each Stockholder is the beneficial and record holder of the number of shares of
Common Stock presented on Exhibit A.

 
 
b.
Each Stockholder has not transferred, assigned, pledged or hypothecated, in
whole or in part, their respective shares of Common Stock or granted any
interest therein or thereto.

 
 
c.
Each Stockholder understands that the Series A Preferred Stock is not presently
registered.

 
 
d.
Each Stockholder acknowledges that the Series A Preferred Stock must be held
indefinitely unless such Series A Preferred Stock is converted into shares of
Common Stock pursuant to the terms of the Certificate of Designations and such
shares of Common Stock are subsequently registered under the Act or unless an
exemption from such registration is available.


 
2

--------------------------------------------------------------------------------

 

 
e.
Each Stockholder acknowledges that each Stockholder has had the opportunity to
ask questions of, and receive answers from the Company or any person acting on
its behalf concerning the Company and its business and to obtain any additional
information, to the extent possessed by the Company (or to the extent it could
have been acquired by the Company without unreasonable effort or expense)
necessary to verify the accuracy of the information received by each
Stockholder. In connection therewith, each Stockholder acknowledges that each
Stockholder has had the opportunity to discuss the Company’s business,
management and financial affairs with the Company’s management or any person
acting on its behalf. Each Stockholder has received and reviewed this Agreement,
and all the information, both written and oral, that it desires. Without
limiting the generality of the foregoing, each Stockholder has been furnished
with or has had the opportunity to acquire, and to review, all information, both
written and oral, that it desires with respect to the Company’s business,
management, financial affairs and prospects. In determining whether to enter
into this Agreement, each Stockholder has relied solely on each Stockholder’s
own knowledge and understanding of the Company and its business based upon each
Stockholder’s own due diligence investigations and the information furnished
pursuant to this paragraph. Each Stockholder understands that no person has been
authorized to give any information or to make any representations which were not
furnished pursuant to this paragraph and each Stockholder has not relied on any
other representations or information.

 
 
f.
Each Stockholder has all requisite legal and other power and authority to
execute and deliver this Agreement and to carry out and perform Stockholder’s
obligations under the terms of this Agreement. This Agreement constitutes a
valid and legally binding obligation of Stockholder, enforceable in accordance
with its terms, and subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other general principals of equity,
whether such enforcement is considered in a proceeding in equity or law.

 
 
g.
Each Stockholder has carefully considered and has discussed with Stockholder’s
professional legal, tax, accounting and financial advisors, to the extent
Subscriber has deemed necessary, the suitability of this investment and the
transactions contemplated by this Agreement for Subscriber’s particular federal,
state, local and foreign tax and financial situation and has determined that
this investment and the transactions contemplated by this Agreement are a
suitable investment for Stockholder. Each Stockholder relies solely on such
advisors and not on any statements or representations of the Company or any of
its agents. Each Stockholder understands that each Stockholder (and not the
Company) shall be responsible for each Stockholder’s own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement.

 
 
h.
There are no actions, suits, proceedings or investigations pending against each
individual Stockholder or Stockholder’s properties before any court or
governmental agency (nor, to Stockholder’s knowledge, is there any threat
thereof) which would impair in any way Stockholder’s ability to enter into and
fully perform Stockholder’s commitments and obligations under this Agreement or
the transactions contemplated hereby.


 
3

--------------------------------------------------------------------------------

 

 
i.
The execution, delivery and performance of and compliance with this Agreement,
and the issuance of the Series A Preferred Stock will not result in any material
violation of, or conflict with, or constitute a material default under, any of
Stockholder’s articles of incorporation or bylaws, if applicable, or any of
Stockholder’s material agreements nor result in the creation of any mortgage,
pledge, lien, encumbrance or charge against any of the assets or properties of
Stockholder or the securities.

 
 
j.
Stockholder recognizes that no federal, state or foreign agency has recommended
or endorsed the purchase of the Series A Preferred Stock.

 
 
k.
In addition, the certificates representing the Series A Preferred Stock or
Common Stock upon conversion of the Series A Preferred Stock, and any and all
securities issued in replacement thereof or in exchange therefor, shall bear
such legend as may be required by the securities laws of the jurisdiction in
which Stockholder resides.

 
 
1.
Stockholder acknowledges that Stockholder has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of an investment in the securities and of making an informed investment
decision.

 
3.          Representations and Warranties of the Company.  The Company
represents and warrants to Stockholders as follows:
 
 
a.
The Company is duly organized and validly exists as a corporation in good
standing under the laws of the State of Delaware.

 
 
b.
The Company has all requisite corporate power and authority to enter into,
deliver and perform this Agreement.

 
 
c.
All necessary corporate action has been duly and validly taken by the Company to
authorized the execution, delivery and performance of this Agreement by the
Company, and the issuance of the Series A Preferred Stock by the Company
pursuant to this Agreement. This Agreement has been duly and validly authorized,
executed and delivered by the Company and constitutes the legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with the terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, whether considered in a proceeding in equity of law.

 
4.          Miscellaneous.
 
 
a.
Stockholder agrees not to transfer or assign this Agreement or any of
Stockholder’s interest herein and further agrees that the transfer or assignment
of the Series A Preferred Stock acquired pursuant hereto shall be made only in
accordance with all applicable laws, including such transfers to the
Stockholder’s legal heirs and assigns. All statements, representations,
warranties, covenants and agreements in this Agreement shall be binding on the
parties hereto and shall inure to the benefit of the respective successors and
permitted assigns of each party hereto.

 
 
b.
Subscriber has read and has accurately completed this entire Agreement including
all Exhibits attached hereto.


 
4

--------------------------------------------------------------------------------

 

 
c.
This Agreement constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof and may be amended only by a written
execution by all parties.

 
 
d.
Stockholder acknowledges that it has been advised to consult with its own
attorney regarding this Agreement and Stockholder has done so to the extent that
Stockholder deems appropriate.

 
 
e.
This Agreement shall be enforced, governed and construed in all respects in
accordance with the laws of the State of New York, as such laws are applied by
the New York courts to agreements entered into and to be performed in New York
by and between residents of New York, and shall be binding upon each
Stockholder, each Stockholder’s heirs, estate, legal representatives, successors
and assigns and shall inure to the benefit of the Company, its successors and
assigns.

 
 
f.
If any provision of this Agreement is held to be invalid or unenforceable under
any applicable statute or rule of law, then such provision shall be deemed
modified to conform with such statute or rule of law. Any provision hereof that
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provisions hereof.

 
 
g.
All pronouns and any variations thereof used herein shall be deemed to refer to
the masculine, feminine, singular or plural, as identity of the person or
persons may require.

 
 
h.
This Agreement may be executed in counterparts and by facsimile, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.

 
5.          Prohibition of Pledge, Sale or Transfer.  The pledge, sale, or other
transfer of the Series A Convertible Preferred Stock, including (i) the use of
the Series A Convertible Preferred Stock as collateral for borrowing, or (ii)
the granting of purchase options to any other person or entity, shall be
prohibited until the earlier to occur of (x) three (3) years from the date of
issuance of such Series A Convertible Preferred Stock; or (y) upon the
occurrence of a Change in Control, as defined above; provided, however, that a
transfer by a Holder, (certified by the Holder to the Company that such transfer
is for estate planning purposes), to (A) to an immediate family member; or (B) a
trust, corporation, limited partnership or limited liability company created by
a Holder and in which the beneficial interest of such trust and/or equity
ownership of any such entity is for the principal benefit of the Holder and/or
the Holder’s immediate family, shall be permitted. To the extent of any
permitted transfer, such transferred shares shall still, nonetheless, be subject
to the provisions set forth in this Certificate of Designation.

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized representatives as of the date first written
above.
 
MOBILE VIDEO DEVELOPMENT, INC.
     
a Delaware corporation
             
By:
         
Chief Financial Officer
               
STOCKHOLDERS:
             
Synthetica Holdings, LLC
 
SNK Trust
       
By:
   
By:
   
Maurizio Vecchione
   
Gaye Knowles, Its Trustee
 
Managing Director
               
By:
         
Jaspal Julie Soos
               
By:
         
Wilma Vander Burgh
               
By:
         
Kristopher Wocks
               
By:
         
Jaime Ashmore
     


 
6

--------------------------------------------------------------------------------

 